Citation Nr: 1209266	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  06-37 885	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1961 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issue on appeal for additional development in March 2010.  The requested development has been substantially completed.  The Veteran submitted evidence, including duplicate copies of medical reports, in support of his claim in December 2011 with waiver of agency of original jurisdiction (AOJ) consideration.

The Board notes that the issue of whether new and material evidence was received to reopen the service connection claim for a back disorder was also remanded in March 2010.  A July 2011 rating decision, however, established service connection for chronic muscular strain with degenerative changes.  Therefore, the appellate issue as to this matter is found to be fully resolved.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issue on appeal has been obtained.  

2.  Asbestosis was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

Asbestosis was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in March 2005, March 2010, and September 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in October 2006.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, and the Veteran's statements in support of his claim.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law, regulations, and administrative protocols and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  VA regulations provide, however, that for claims received after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2011).

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 2, Section C, Subsection h (Dec. 13, 2005).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, service treatment records are negative for complaint, treatment, or diagnosis for asbestosis or asbestos-related illness.  A September 1962 report noted the Veteran complained of coughing and chest pains exacerbated by smoking.  An X-ray examination of the chest was negative.  The diagnoses included upper respiratory infection and chronic sinusitis.  The treatment plan included a recommendation for decreased smoking.  The Veteran's August 1964 discharge examination revealed normal lungs and chest and a negative chest X-ray study.  

Private medical records show that a November 1999 X-ray examination report noted a history of prior asbestos exposure.  The examiner's impression was very mild diffuse interstitial disease.  In correspondence provided in support of an asbestos trust claim with a date stamp of September 14, 2001, A.J.S., D.O., noted he had reviewed the Veteran's medical history, including crewmember status aboard merchant vessels, had conducted a physical examination in November 2000, and had reviewed pulmonary function testing (PFT) and roentographic reports.  It was the opinion of Dr. A.J.S. that the diagnosis of interstitial and pleural disease was a direct result of the Veteran's shipboard exposure to asbestos fibers.  An associated X-ray examination report read in June 2000 revealed tiny calcified right lung nodule, calcified hilar nodes with prior granulomatous infection such as histoplasmosis or tuberculosis.  A November 2000 PFT report revealed obstructive lung defect.  A December 2003 computerized tomography (CT) scan revealed biapical chronic changes, likely old granulomatous disease, but no acute cardiopulmonary disease and no pulmonary nodule or mass.  

In his November 2004 application for VA compensation benefits the Veteran asserted that he had asbestosis as a result of asbestos exposure aboard the USS DELTA during active service.  He stated a diagnosis of asbestosis had been provided three to four years earlier.  In a subsequent statement he reported that he had been exposed to asbestos aboard the USS DELTA from the pipe insulation above his bunk.  He denied having had any asbestos exposure since active service and reported that he had been a light smoker for a period of ten years.  

On VA examination in June 2005 the Veteran reported that he had been exposed to asbestos while service during active service from the wrapping around the pipes that ran through his ship.  He stated that after service he had worked as a machine operator in an aluminum plant, as a longshoreman, and in construction.  He reported he was never knowingly exposed to asbestos again and denied any known exposure to tuberculosis.  He stated he started smoking in service and that he smoked for ten years after service, but never more than one-half pack per day.  He reported a sudden onset of asthma after service at age 24 and an apparent respiratory infection with continued medication for asthma thereafter.  The examiner noted that the Veteran's claim file and medical information associated with his asbestos trust claim were reviewed,  The opinion and evidence considered by Dr. A.J.S. were summarized.  The examiner found that the X-ray examination of record, however, did not verify that the Veteran had findings typical of asbestosis and that the Veteran had reported that he could not verify that a diagnosis of asbestosis had ever been formally made even though he received class action lawsuit settlement payments.  

Physical examination revealed the Veteran had fairly good breath sounds with no wheezes, rhonchi, or rales even with deep breathing and complete expiration.  It was noted he also reported he had not used his inhaler that day.  Breath sounds were described as fairly good, but not outstanding.  The diagnoses included atopic asthma, rhinitis, and conjunctivitis with PFTs suggesting an obstructive lung defect, old pleural parenchymal disease probably secondary to tuberculosis, and history of remote rather limited exposure to asbestos.  

The examiner noted that chest X-ray study and PFTs would be obtained, but that the available 2000 private X-ray report findings did not appear to be typical of asbestosis.  The Veteran was advised to try to obtain a copy of the actual X-ray film, but it was noted that the current VA films would probably be sufficient.  A June 2005 X-ray examination report noted the Veteran's lungs were free of focal infiltrates, nodules, or effusions.  The examiner's impression was negative examination of the chest.  A June 2005 PFT revealed a minimal obstructive lung defect.  Diffusion capacity was within normal limits and the finding was interpreted as an insignificant bronchodilator response.  VA reports dated in November 2005 noted that no addendum had been prepared for the June 2005 examination report other than the X-ray and PFT reports which showed no evidence of asbestosis.

In his January 2006 notice of disagreement the Veteran asserted that the fact that he received settlement payments should demonstrate that he had asbestosis.  He stated he had given the 2000 X-rays to the June 2005 VA examiner and he was unsure why that examiner had not looked at them.  He reiterated his claims in a December 2006 VA Form 9.  

Private medical correspondence dated in August 2008 reported that the originating radiology group did not have the actual chest X-ray film from 2000 and indicated that it may have been maintained by the physician who ordered the study.  In an April 2009 statement the Veteran reported that he did not know who actually ordered the study in 2000.  

On VA examination in August 2010 the Veteran reported an onset of shortness of breath after service in 1967 which began as a hay fever attack progressing to bronchospasm with a subsequent diagnosis of asthma.  He complained of moderate dyspnea on exertion and wheezing every three to four days with exertion.  The examiner noted there was no evidence of abnormal breath sounds.  A chest X-ray examination revealed chronic obstructive pulmonary disease (COPD), suspect pulmonary interstitial fibrosis, no acute disease, and no discrete pulmonary nodule or infiltrate.  PFTs in September 2010 revealed a moderate obstructive lung defect with diffusion capacity within normal limits.  The examiner's diagnosis was COPD which was not caused by or a result of asbestos exposure.  It was noted that there was no evidence the Veteran was treated for asthma or other pulmonary problems during service and that there was no medical evidence that he has asbestosis.  The examiner stated the Veteran was a past smoker with COPD and that he may presently have exercise-induced asthma which required no medical therapy.  

Based upon the evidence of record, the Board finds that asbestosis was not manifest in active service and is not shown to have developed as a result of injury or disease during active service.  The Board notes that the Veteran's exposure to asbestos during active service aboard ship is conceded in this case.  All necessary development for claims based upon asbestos exposure has been completed.  The record demonstrates that his duties aboard ship during active service would likely have exposed him to asbestos.  The determinative issue in the present appeal therefore involves whether the Veteran has a present disability as a result of asbestos exposure.  

Although the opinion from Dr. A.J.S. in this case asserted that roentographic and PFT reports warranted a diagnosis of interstitial and pleural disease that was a direct result of shipboard exposure to asbestos fibers, the opinions of the June 2005 and August 2010 VA examiners are found to be persuasive.  The opinions of these VA examiners are shown to have been based upon thorough examinations and comprehensive reviews of the evidence of record.  Adequate rationale was provided for the etiology opinions included in the examination reports.  

The Board also notes that the August 2010 VA examiner's opinion included consideration of the December 2003 CT scan findings which were apparently not available at the time Dr. A.J.S. provided his opinion.  The August 2010 VA examiner specifically found that there was no medical evidence of asbestosis and that the Veteran's COPD was not caused by or a result of asbestos exposure.  It was further noted that there was no evidence the Veteran was treated for asthma or any other pulmonary problems during service.  

Although the evidence indicates the Veteran's COPD is related to a history of tobacco use which he reported began during active service, service connection may not be established in this case as a result of his tobacco use.  See 38 C.F.R. § 3.300.  While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements are, in essence, conclusory assertions of a nexus between a present lung disorder and service.  As the question of a relationship to service for this disorder is a complex etiological question akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for this disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The Board finds that the Veteran's statements as to a diagnosis of asbestosis or a nexus of a present disorder to service may not be accepted as competent evidence.  

The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that an initial claim of entitlement service connection should also be read as including other diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  The Veteran's claim in this case may be reasonably construed to include other respiratory disorders as a result of service.  The August 2010 VA examiner's opinion, however, is persuasive that the Veteran's present respiratory disorders were neither incurred in nor aggravated by an event, injury, or disease in service for which service connection may be granted.  Therefore, the Board finds the Veteran's claim for entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.


ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


